






SECOND AMENDMENT AND EXTENSION AGREEMENT
THIS SECOND AMENDMENT AND EXTENSION AGREEMENT (this “Agreement”) is dated as of
October 30, 2015 and is entered into by and among NORTHERN ILLINOIS GAS COMPANY,
an Illinois corporation (the “Borrower”), the Lenders party hereto, and SUNTRUST
BANK, as Administrative Agent (“Administrative Agent”), and is made with
reference to that certain Credit Agreement dated as of December 15, 2011 by and
among the Borrower, the Lenders party thereto, the Administrative Agent and the
other Agents named therein (as amended by the First Amendment to Amended and
Restated Credit Agreement dated as of February 26, 2013 and modified by the
First Extension Agreement, dated as of November 8, 2013, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
same meanings herein as set forth in the Credit Agreement after giving effect to
this Agreement.


RECITALS
WHEREAS, on August 23, 2015, The Southern Company, a Delaware corporation
(“Southern Company”), AGL Resources, Inc. (“Holdings”), and AMS Corp., a Georgia
corporation and a wholly-owned subsidiary of Southern Company (“Merger Sub”),
entered into an Agreement and Plan of Merger (the “Southern Company-AGL Merger
Agreement”). The Southern Company-AGL Merger Agreement provides for the merger
of Merger Sub with and into Holdings on the terms and subject to the conditions
set forth in the Merger Agreement (the “Southern Company-AGL Merger”), with
Holdings continuing as the surviving corporation and a wholly-owned, direct
subsidiary of Southern Company.
WHEREAS, the Borrower has requested the consent from the Required Lenders to the
Southern Company-AGL Merger.
WHEREAS, the Borrower has requested a one-year extension of the Revolving
Termination Date pursuant to Section 2.24(a) of the Credit Agreement and the
Lenders signatory hereto have approved such request pursuant to Section 2.24 of
the Credit Agreement.
WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:












--------------------------------------------------------------------------------




SECTION I.
AMENDMENTS TO CREDIT AGREEMENT



A. Section 1.1. The following definitions in Section 1.1 of the Credit Agreement
are hereby amended to read as follows:


(a) “ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus ½ of 1% and (c) the Eurodollar Rate for a one month Interest
Period (with a floor of 1%) plus 1.0%. For purposes hereof, “Prime Rate” shall
mean the rate of interest per annum publicly announced from time to time by
SunTrust as its prime rate in effect at its principal office in Atlanta, Georgia
(the Prime Rate not being intended to be the lowest or best rate of interest
charged by SunTrust in connection with extensions of credit to debtors). Any
change in the ABR due to a change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate, respectively.


(b) “Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum equal to the London
Interbank Offered Rate for a period equal to such Interest Period commencing on
the first day of such Interest Period appearing on Reuters Screen LIBOR 01 Page
(or any successor page) as of 11:00 A.M., London time, two Business Days prior
to the beginning of such Interest Period. In the event that such rate does not
appear on Reuters Screen LIBOR 01 Page (or any successor page), the “Eurodollar
Base Rate” shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., Charlotte time, two Business Days prior to the beginning of
such Interest Period in the interbank eurodollar market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein; and if the Eurodollar Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.


(c) “FATCA” Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.


(d) “Federal Funds Effective Rate”: for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, and if the Federal Funds Effective Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.






--------------------------------------------------------------------------------




(e) “LIBOR Market Index Rate”: means, for any day, (a) the rate per annum equal
to the London Interbank Offered Rate for an Interest Period of one month
appearing on Reuters Screen LIBOR 01 Page (or any successor page) at
approximately 11:00 a.m., London time for such day, provided, if such day is not
a Business Day, the immediately preceding Business Day; or (b) if for any reason
the rate specified in clause (a) of this definition does not so appear on
Reuters Screen LIBOR 01 Page (or any successor page), the average of the
interest rates per annum at which dollar deposits of $5,000,000 and for a
one-month maturity are offered by the respective principal London offices of two
reference banks reasonably designated by the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, for such day; and if the LIBOR Market Index Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.


B. Section 1.1. The following new definitions are added to Section 1.1 of the
Credit Agreement in the appropriate alphabetical order:


(a) “Designated Jurisdiction”: means any country or territory to the extent that
such country or territory itself is the subject of any Sanction.


(b) “Merger Sub”: means AMS Corp., a Georgia corporation, and a wholly-owned
subsidiary of Southern Company.


(c) “Sanction(s)”: means any economic or financial sanction administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, and Her Majesty’s
Treasury.


(d) “Southern Company”: means The Southern Company, a Delaware corporation.


(e) “Southern Company-AGL Merger”: means the merger of Merger Sub with and into
AGL Resources, Inc. on the terms and subject to the conditions set forth in the
Southern Company-AGL Merger Agreement, with AGL Resources, Inc. continuing as
the surviving corporation and a wholly-owned, direct subsidiary of Southern
Company.


(f) “Southern Company-AGL Merger Agreement”: means the Agreement and Plan of
Merger entered into as of August 23, 2015 among Southern Company, AGL Resources,
Inc., and AMS Corp., a Georgia corporation, as may be amended or modified from
time to time.


















--------------------------------------------------------------------------------




C. Section 2.16(b). Section 2.16(b) of the Credit Agreement is amended in its
entirety as follows:


(b)    If any Lender shall have determined that any Change in Law regarding
capital or liquidity requirements shall have the effect of reducing the rate of
return on such Lender’s or such Lender’s holding company’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such Lender’s holding company could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy and liquidity) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall, within 15 days of such
request, pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for such reduction; provided that
the Borrower shall not be required to compensate a Lender pursuant to this
paragraph for any amounts incurred more than three months prior to the date that
such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such period for which the
Borrower shall be required to compensate the Lenders shall be extended to
include the period of such retroactive effect
D. Section 3.15. Section 3.15 of the Credit Agreement is amended in its entirety
as follows:


3.15    Use of Proceeds. The proceeds of the Loans shall be used to repay
Indebtedness under the Existing Credit Agreements, to support the issuance of
commercial paper by the Borrower, to fund Permitted Acquisitions and capital
expenditures of the Borrower and its Subsidiaries and to provide for ongoing
working capital needs, and for general corporate purposes of the Borrower and
the other Group Members. Notwithstanding the foregoing, the Borrower shall not
use the proceeds of the Loans, directly or, to the knowledge of the Borrower,
indirectly, or lend, contribute or otherwise make available such proceeds to AGL
Resources Inc., any Subsidiary, joint venture partner or other individual or
entity, (i) to fund any activities of or business with any individual or entity,
or in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will, to the knowledge of the
Borrower, result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, Swingline Lender, or otherwise) of Sanctions or
(ii) for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, or the UK Bribery Act 2010.






















--------------------------------------------------------------------------------




E. Section 3.20. Section 3.20 of the Credit Agreement is amended in its entirety
as follows:


3.20. Sanctions. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, or
employee thereof, is an individual or entity that is, or is owned or controlled
by any individual or entity that is (i) currently the subject or target of any
Sanctions , (ii) included on OFAC’s List of Specially Designated Nationals,
HMT’s Consolidated List of Financial Sanctions Targets and the Investment Ban
List, or any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction.
F. Section 3.21. Section 3.21 of the Credit Agreement is amended in its entirety
as follows:


3.21. Anti-Corruption Laws. Each of the Borrower and its Subsidiaries has
conducted its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977 and the UK Bribery Act 2010, and
maintains policies and procedures designed to promote and achieve compliance
with such laws.
G. Section 5.9: Section 5.9 of the Credit Agreement is amended in its entirety
as follows:


5.9    OFAC, PATRIOT Act Compliance. The Borrower will, and will cause each
Group Member to, (i) refrain from doing business in a Designated Jurisdiction or
with a Sanctioned Person in violation of the economic sanctions of the United
States administered by OFAC, and (ii) provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the PATRIOT Act.
H. Section 7(i): Section 7(i) of the Credit Agreement is amended in its entirety
as follows:


(i)    (i) prior to the consummation of the Southern Company-AGL Merger (A) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the
Exchange Act), directly or indirectly, of more than 30% of the outstanding
common stock of AGL Resources Inc. or (B) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act) other than AGL
Resources Inc. shall become the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of a sufficient number of shares of
all classes of stock then outstanding of the Borrower entitled to vote in the
election of directors such that such “person” or “group” is empowered to elect a
majority of the directors of the Borrower; or (ii) on or after the consummation
of the Southern Company-AGL Merger, (A) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act) shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange
Act), directly or indirectly, of more than 51% of the outstanding common stock
of Southern Company or (B) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) other




--------------------------------------------------------------------------------




than the Southern Company shall become the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of the Borrower entitled to
vote in the election of directors such that such “person” or “group” is
empowered to elect a majority of the directors of the Borrower;
SECTION II.
LIMITED CONSENT



A. Subject to the satisfaction of the conditions set forth in Section IV(A) of
this Agreement, the undersigned Lenders hereby each offer their limited consent
to the Southern Company-AGL Merger until the earlier of the following (each, a
“Consent Termination Event”): (i) August 23, 2016, or if the Outside Date (as
defined in the Southern Company-AGL Merger Agreement as of August 23, 2015)
shall have been extended to a later date as provided in Section 8.1(b)(i) of the
Southern Company-AGL Merger Agreement (as of August 23, 2015), such later date
(but in any event not later than February 23, 2017); or (ii) the date the
Southern Company-AGL Merger Agreement is validly terminated in accordance with
its terms; or (iii) the Southern Company-AGL Merger Agreement is amended or
modified or a consent is provided thereunder in any case in a manner that is
materially adverse to the interests of the Lenders after the date hereof.


B. Upon the occurrence of any Consent Termination Event, the limited consent set
forth in Section II(A) hereof shall automatically terminate and be of no further
force or effect, and all rights and remedies with respect to the matters set
forth in Section II(A) hereof of the Administrative Agent and the Lenders under
the Credit Agreement and any other Loan Document shall, without any further
action by any person, automatically be reinstated as if the limited consent set
forth in Section II(A) hereof had not become effective. This limited consent
shall not constitute or be deemed to be a waiver of, consent to or departure
from, any other term or provision in the Credit Agreement, which shall continue
in full force and effect, nor shall this limited consent constitute a course of
dealing among the parties.


SECTION III.
EXTENSION AND WAIVER



A. Pursuant to Section 2.24(a) of the Credit Agreement, the Borrower has
requested an extension of the existing Revolving Termination Date for a period
of one year from December 15, 2017 to December 14, 2018. As of the date hereof,
Extending Lenders holding more than fifty percent (50%) of the Total Revolving
Commitments have agreed to the extension (such agreement evidenced by their
execution and delivery of a counterpart of this Agreement) and, subject to the
satisfaction of the conditions in Section IV(B) hereof, the Revolving
Termination Date as to the Consenting Lenders shall be extended to December 14,
2018. Subject to the right of the Borrower pursuant to Section 2.24(b) of the
Credit Agreement to replace the Commitment of any Non-Extending Lenders for the
remaining duration of the Credit Agreement, the Revolving Termination Date as to
the Non-Consenting Lenders, if any, remains December 15, 2017.


B. The Extending Lenders, constituting the Required Lenders, hereby waive the
advance notice requirements of Section 2.24(a) of the Credit Agreement and
further waive the requirement that an approved extension of the existing
Revolving Termination Date is effective as of the Consent Date and hereby agree
that the extension of the existing Revolving Termination Date effected herein
shall take effect as of the date of this Agreement.




--------------------------------------------------------------------------------






SECTION IV.
CONDITIONS TO EFFECTIVENESS



A. The amendments set forth in Section I of this Agreement and the limited
consent set forth in Section II of this Agreement shall become effective as of
the date hereof only upon the satisfaction of all of the following conditions
precedent:


(a) Execution. The Administrative Agent shall have received (i) a counterpart
signature page of this Agreement duly executed by the Borrower and (ii) a
counterpart signature page of this Agreement duly executed by such Lenders
necessary to constitute the Required Lenders.


(b) Other Fees and Expenses. The Administrative Agent shall have received all
fees and other amounts due and payable on or prior to the date hereof to the
extent invoiced in reasonable detail, including, without limitation,
reimbursement or other payment of reasonable legal fees and out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder or any
other Loan Document.


(c) Necessary Consents. The Borrower shall have obtained all material consents
necessary in connection with the transactions contemplated by this Agreement.


(d) Other Documents. The Administrative Agent and the Lenders shall have
received such other documents, information or agreements regarding the Borrower
as the Administrative Agent may reasonably request.


B. The extension of the Revolving Termination Date pursuant to Section III of
this Agreement shall become effective as of the date hereof when, and only when,
each of the following conditions precedent shall have been satisfied:


(a) Execution. The Administrative Agent shall have received (i) a counterpart
signature page of this Agreement duly executed by the Borrower and (ii) a
counterpart signature page of this Agreement duly executed by such Lenders
holding more than fifty percent (50%) of the Total Revolving Commitments.


(b) Fees. The Borrower shall have paid to the Administrative Agent, for the
account of each Extending Lender, an extension fee in the amount of 0.05% of
such Lender’s Revolving Commitment as of the date hereof, which extension fee
once paid will be fully earned and nonrefundable.


(c) Certificate. The Administrative Agent shall have received a certificate (the
statements contained in which shall be true) of a duly authorized officer of the
Borrower stating that both before and after giving effect to such extension of
the Revolving Termination Date (i) no Default or Event of Default shall then
exist or have occurred and be continuing and (ii) each of the representations
and warranties made by the Borrower in or pursuant to the Loan Documents shall
be true and correct in all material respects (except to the extent that such
representation and warranty is qualified by materiality, in which case such
representation and warranty shall be true and correct in all respects) on and as
of




--------------------------------------------------------------------------------




such date as if made on and as of such date, except (A) to the extent any
representation and warranty expressly relates to any earlier date, in which case
such representation and warranty shall have been true and correct in all
material respects on and as of such earlier date, except that the
representations and warranties contained in Section 3.1 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 5.1 of the Credit Agreement, and
(B) no representation or warranty shall be made as to the matters set forth in
Section 3.2, Section 3.6(ii) and Section 3.16 of the Credit Agreement.


SECTION V.
REPRESENTATIONS AND WARRANTIES



In order to induce the Lenders to enter into this Agreement, to amend the Credit
Agreement in the manner provided herein and provide the consent requested
hereby, the Borrower represents and warrants to each Lender that the following
statements are true and correct in all material respects:
A. Existence. The Borrower is organized, validly existing and in good standing
under the laws of the jurisdiction of its organization.


B. Power; Execution; Enforceable Obligations.


(a) The Borrower has the corporate power and authority, and the legal right, to
make, deliver and perform its obligations under this Agreement, the Credit
Agreement (as amended by and/or consented to under this Agreement, the “Amended
Agreement”) and the other Loan Documents and to obtain extensions of credit
under the Amended Agreement. The Borrower has taken all necessary organizational
action to authorize the execution, delivery and performance of this Agreement,
the Amended Agreement and the other Loan Documents and to authorize the
extensions of credit on the terms and conditions of the Amended Agreement.


(b) This Agreement has been duly executed and delivered on behalf of the
Borrower.


(c) Each of this Agreement, the Amended Agreement and each other Loan Document
constitutes, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).


C. No Conflict. The execution and delivery by the Borrower of this Agreement and
the performance by the Borrower of the Amended Agreement and the other Loan
Documents do not and will not (i) violate (A) any provision of any law, statute,
rule or regulation, or of the certificate or articles of incorporation or
partnership agreement, other constitutive documents or by-laws of the Borrower
or (B) any applicable order of any court or any rule, regulation or order of any
Governmental Authority, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
Contractual Obligation of the Borrower, where




--------------------------------------------------------------------------------




any such conflict, violation, breach or default referred to in clause (i) or
(ii) of this Section V.C., individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect, (iii) except as permitted under the
Amended Agreement, result in or require the creation or imposition of any Lien
upon any of the properties or assets of the Borrower (other than any Liens
created under any of the Loan Documents in favor of Administrative Agent on
behalf of Lenders), or (iv) require any approval of stockholders or partners or
any approval or consent of any Person under any Contractual Obligation of the
Borrower, except for such approvals or consents which will be obtained on or
before the date hereof and except for any such approvals or consents the failure
of which to obtain will not have a Material Adverse Effect.


D. Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by the Borrower of this
Agreement and the performance by the Borrower of the Amended Agreement and the
other Loan Documents, except for such actions, consents and approvals the
failure to obtain or make which could not reasonably be expected to result in a
Material Adverse Effect or which have been obtained and are in full force and
effect.


E. Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Section 3 of the Amended Agreement
are and will be true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of that date, except (i) to
the extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date, and (ii) no representation or warranty shall be made as
to the matters set forth in Section 3.2, Section 3.6(ii) and Section 3.16 of the
Credit Agreement.


F. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Agreement that
would constitute an Event of Default or a Default.


G. Release of Claims. The Borrower has no knowledge of any claims,
counterclaims, offsets or defenses to or with respect to its obligations under
the Loan Documents arising prior to the date hereof, or if the Borrower has any
such claims, counterclaims, offsets or defenses to the Loan Documents or any
transaction related to the Loan Documents, the same are hereby waived,
relinquished and released in consideration of the execution of this Agreement.


H. Southern Company-AGL Merger Agreement. There have been no amendments,
modifications, supplements, waivers or consents to the Southern Company-AGL
Merger Agreement (including all schedules and exhibits thereto) since August 23,
2015 that are materially adverse to the interests of the Lenders.
















--------------------------------------------------------------------------------




SECTION VI.
MISCELLANEOUS



A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.


(i) On and after the date hereof, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Agreement.


(ii) Except as specifically amended by this Agreement, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.


(iii) The execution, delivery and performance of this Agreement shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.


B. Headings. Section and Subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.


C. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OB-LIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.


D. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.


[Remainder of this page intentionally left blank.]




















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
BORROWER:
NORTHERN ILLINOIS GAS COMPANY
 
 
 
 
 
 
 
 
 
By:
/s/ Elizabeth W. Reese
 
 
Name:
Elizabeth W. Reese
 
 
Title:
EVP and CFO





























































































[Signature Page to Second Amendment & Extension Agreement to NICOR Credit
Agreement]




--------------------------------------------------------------------------------












 
SUNTRUST BANK, as Administrative Agent and a Lender
 
 
 
 
 
 
By:
/s/ Yann Pirio
 
 
Name:
Yann Pirio
 
 
Title:
Managing Director





























































































[Signature Page to Second Amendment & Extension Agreement to NICOR Credit
Agreement]




--------------------------------------------------------------------------------












 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
By:
/s/ Allison Newman
 
 
Name:
Allison Newman
 
 
Title:
Director



























































































[Signature Page to Second Amendment & Extension Agreement to NICOR Credit
Agreement]




--------------------------------------------------------------------------------












 
U.S. Bank, National Association, as a Lender
 
 
 
 
 
 
By:
/s/ Raymond Palmer
 
 
Name:
Raymond Palmer
 
 
Title:
Senior Vice President





























































































[Signature Page to Second Amendment & Extension Agreement to NICOR Credit
Agreement]




--------------------------------------------------------------------------------












 
JPMorgan Chase Bank, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ Helen D. Davis
 
 
Name:
Helen D. Davis
 
 
Title:
Vice President





























































































[Signature Page to Second Amendment & Extension Agreement to NICOR Credit
Agreement]




--------------------------------------------------------------------------------












 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
 
 
 
 
 
 
By:
/s/ Paul Farrell
 
 
Name:
Paul Farrell
 
 
Title:
Managing Director





























































































[Signature Page to Second Amendment & Extension Agreement to NICOR Credit
Agreement]




--------------------------------------------------------------------------------












 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ J.B. Meanor II
 
 
Name:
J.B. Meanor II
 
 
Title:
Managing Director





























































































[Signature Page to Second Amendment & Extension Agreement to NICOR Credit
Agreement]




--------------------------------------------------------------------------------












 
FIFTH THIRD BANK, as a Lender
 
 
 
 
 
 
By:
/s/ Kenneth W. Deere
 
 
Name:
Kenneth W. Deere
 
 
Title:
Senior Vice President





























































































[Signature Page to Second Amendment & Extension Agreement to NICOR Credit
Agreement]




--------------------------------------------------------------------------------












 
GOLDMAN SACHS BANK USA, as a Lender
 
 
 
 
 
 
By:
/s/ Rebecca Kratz
 
 
Name:
Rebecca Kratz
 
 
Title:
Authorized Signatory



























































































[Signature Page to Second Amendment & Extension Agreement to NICOR Credit
Agreement]




--------------------------------------------------------------------------------












 
Morgan Stanley Bank, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ Michael King
 
 
Name:
Michael King
 
 
Title:
Authorized Signatory





























































































[Signature Page to Second Amendment & Extension Agreement to NICOR Credit
Agreement]




--------------------------------------------------------------------------------












 
TD BANK, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ Shannon Batchman
 
 
Name:
Shannon Batchman
 
 
Title:
Senior Vice President





























































































[Signature Page to Second Amendment & Extension Agreement to NICOR Credit
Agreement]




--------------------------------------------------------------------------------












 
PNC Bank, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
By:
/s/ Thomas E. Redmond
 
 
Name:
Thomas E. Redmond
 
 
Title:
Senior Vice President





























































































[Signature Page to Second Amendment & Extension Agreement to NICOR Credit
Agreement]




--------------------------------------------------------------------------------












 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
 
 
 
 
By:
/s/ David Dewar
 
 
Name:
David Dewar
 
 
Title:
Director





























































































[Signature Page to Second Amendment & Extension Agreement to NICOR Credit
Agreement]




--------------------------------------------------------------------------------












 
The Northern Trust Company, as a Lender
 
 
 
 
 
 
By:
/s/ Curt Bowers
 
 
Name:
Curt Bowers
 
 
Title:
Officer





























































































[Signature Page to Second Amendment & Extension Agreement to NICOR Credit
Agreement]




--------------------------------------------------------------------------------












 
Branch Banking and Trust Company, as a Lender
 
 
 
 
 
 
By:
/s/ Robert T. Barnaby
 
 
Name:
Robert T. Barnaby
 
 
Title:
Senior Vice President





























































































[Signature Page to Second Amendment & Extension Agreement to NICOR Credit
Agreement]


